Citation Nr: 1501907	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard.  He served on active duty for training from May 2006 to September 2006, and on active duty from May 2007 to May 2008.  He served in Iraq from July 2007 to May 2008 as a gunner on convoy operations.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's claim was before the Board in February 2011, August 2012, and June 2014.  Each time, the claim was remanded for further development.

The Board notes that this appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a psychiatric disorder, claimed as PTSD.

In February 2011, the Board observed that the April 2009 VA examination diagnosed the Veteran with major depressive disorder, but it remanded the Veteran's claim to address the additional depressive symptoms referenced during the examination.  In addition, an opinion was requested to address whether the Veteran's psychiatric disabilities were present before service and, if so, whether any psychiatric disability was aggravated by service.

Following the remand, another opinion was obtained in March 2011.  Although an examination was scheduled, the Veteran did not attend the examination.  The examiner noted a history of anger problems prior to active duty, but noted that there was no history of psychiatric treatment for depression or behavioral problems.  After reviewing the Veteran's social and psychiatric history, the examiner diagnosed the Veteran with depressive disorder.  The examiner opined that the Veteran's presently diagnosed depression had persisted to a mild degree after leaving service; the examiner noted that the Veteran's treatment was focused on intermittent explosive disorder.  The examiner opined that the Veteran's depression was at least as likely as not a continuation of the depression diagnosed shortly after the Veteran left service.  The examiner further opined that the Veteran's intermittent explosive disorder was the primary psychiatric problem and was not caused by active duty.  The examiner found that the intermittent explosive disorder was present prior to active duty and was not aggravated by active duty.

Once the case was returned to the Board, the Board found that, again, further development was needed.  In August 2012, the Board determined that the March 2011 opinion was inadequate because it did not specifically address whether the Veteran's depression, diagnosed within one year from discharge, was causally related to service, only that the Veteran's depression was not a disability that was entitled to presumptive service connection under 38 C.F.R. § 3.303(b).  The remand asked the examiner to offer a detailed opinion, supported by the record, as to whether the Veteran's conditions were caused by service or, if preexisting service, whether the Veteran's conditions were aggravated beyond their normal progression.

The veteran was given another examination in October 2012.  The examiner reviewed the Veteran's history and diagnoses, including major depressive disorder, recurrent severe, and intermittent explosive disorder.  The examiner found that there was no record of depression pre-existing active duty, and there was no record of medical treatment while on active duty.  The examiner opined that, based on his review of the Veteran's file, the Veteran did not have a depressive disorder caused by or persistently aggravated by military service.

The case was then returned to the Board.  In June 2014, the Board remanded the Veteran's claim, finding that the October 2012 VA examination was inadequate.  The Board found that, the examiner failed to address all of the Veteran's psychiatric disabilities noted during the pendency of the claim.  In addition, although the March 2011 examination addressed the Veteran's intermittent explosive disorder and found that it pre-existed service and was not aggravated by service, the examiner failed to conduct a presumption of soundness analysis.  Of particular relevance was the Veteran's Report of Medical Examination in May 2005 and the Veteran Pre-Deployment Assessment from March 2007, both of which failed to note any mental or psychiatric disorder.  The Board ordered a new examination instructing the examiner to conduct a presumption of soundness analysis addressing each psychiatric disability present during the pendency of the claim.  As to each diagnosis, the examiner was asked to offer an opinion as to whether there was a 50 percent or better probability that the disorder was present in service or was etiologically related to service.  If the examiner determined that a condition pre-existed service, the examiner was asked to offer an opinion as to whether the condition clearly and unmistakably pre-existed service and was not aggravated by service. 

The RO requested a VA examination in June 2014.  An examination was scheduled for July 2014, but the Veteran failed to show for the examination.  Review of the record shows that the RO attempted to contact the Veteran in August 2014 with regard to his failure to show for his examination, but all attempts were unsuccessful.  In November 2014, the RO issued a Supplemental Statement of the Case (SSOC) that denied service connection for an acquired psychiatric disability.

In December 2014, the Veteran's representative submitted an Informal Hearing Presentation (IHP) in support of the Veteran's claim.  In the IHP, the Veteran's representative claimed that the Appeals Management Center (AMC) failed to provide notice of the examination to the Veteran, and failed to confirm the Veteran's address.  Additionally, the Veteran's representative argued that the SSOC again failed to apply the presumption of soundness with regard to the Veteran's disabilities.  The representative requested that the Veteran be given another opportunity to undergo an examination because he was not aware of the July 2014 appointment.

Notwithstanding the Veteran's failure to report for the July 2014 examination, the medical opinions of record have been deemed inadequate.  Therefore, to ensure due process, the Board will remand the claim for another attempt to obtain a VA examination.  In anticipation of this examination, the Veteran should be notified that if he fails to once again show for his scheduled VA examination, without good cause, VA will decide his claim based on the evidence of record.  See 38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an opportunity to submit or identify any additional, outstanding treatment records referable to psychiatric disorder(s).  After obtaining any necessary authorization forms from the Veteran, the AOJ should obtain all identified records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After completing the above development, the RO should schedule the Veteran for another VA examination to determine the current nature and severity of his psychiatric disorder.  The notice of the VA examination must be placed in the claims file and must notify the Veteran that if he fails once again to show for his VA examinations without good cause, VA will decide his claim based only on the evidence already in the claims file.  In the event that the Veteran once again fails to report for his scheduled examination, the examiner show nevertheless provide the requested opinion based upon the evidence contained in the Veteran's claims file.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include a discussion of the Veteran's documented medical history, assertions, and variously diagnosed psychiatric disorders.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Following a review of the record, the examiner should identify ALL of the Veteran's acquired psychiatric and personality disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria and offer an opinion regarding the following inquires for each currently diagnosed acquired psychiatric disorder:

(a)  Did any currently diagnosed acquired psychiatric disorder clearly and unmistakably (obvious or manifest) pre-exist the Veteran's entrance into service?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated (permanently worsened) during service?  If there was an increase in severity of the Veteran's pre-existing disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder is causally related to any incident in service?

The term "at least as likely as not" does not mean within the realm of possibility, but that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medical sound to find in favor of that conclusion as it is to find against it.

A complete explanation should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of any acquired psychiatric disorder and the continuity of symptomatology since service.  The examiner should fully articulate a sound reasoning for all conclusions made.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a SSOC and a reasonably opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



